DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Notice of Pre-AIA  or AIA  Status
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Priority
Receipt is acknowledged of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file. 

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 2/27/2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements have been considered by the examiner.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.

Regarding claim 1, the term of “microscale- and/or nanoscale-size” (line 3-4) is vague and renders the claims indefinite. the terms of “microscale” and/or “nanoscale” do not define a certain range for claimed scope; for examples, microscale could comprise few micrometers, tens of micrometers, hundreds of micrometers and thousands of micrometers. One of ordinary skill in the art would not be reasonably apprised of the scope of the invention. 
Further, as geometrical shapes of claimed bonding elements are not defined, it is unclear which one of parameters (e.g., length, width or height) of the bonding elements is limited by the “microscale” and/or “nanoscale”.

More, the term of “…said bonding elements intended to be in contact with a second layer…” (line 12) is vague and renders the claims indefinite. The term “intended to be” gives a limitation of expecting, does not define a real status of claimed bonding elements. 
	
	Claim cites “a mutual position” (line 5), and also cite another “a mutual position” (line 16). Are the two “mutual position” different? If so, they should be in different terms.
 
Claims 2-15 are rejected as containing the deficiencies of claim 1 through their dependency from claim 1.

Therefore proper amendments are required in order to clarify the scopes of the claims and overcome the rejections.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 1-2, 5-8, 10 and 12-13 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by or, in the alternative, under 35 U.S.C. 103 as being obvious over Nakamata (US 4636609).

Regarding Claim 1, Nakamata teaches a method of bonding layers of dielectric materials (abstract; figs. 3-4), comprising: 

- providing a surface of at least one of said layers with microscale- and/or nanoscale-size bonding elements forming contact points of said layers (figs. 3-6, 1, 2 –layers; projections between 1 and 2,-- bonding elements; -- the diameters of laser (4) and lens (41) are normally in orders of millimeters, the dimensions of the projections may be in sub-millimeters; and the point tips of the projections may be in micrometers).

- bringing said layers into a mutual position according to an intended use (figs. 3-6, 1, 2); 

- illuminating a first layer of said layers whose surface is provided with bonding elements by an incident electromagnetic wave (figs. 3-6, 4-laser, 41-lens), 
the propagation direction of which forms an angle comprised between 70° and 110° with said first layer (figs. 3-6, 4-laser, 41-lens, F1), and 
whose wavelength is selected depending on an absorption spectrum of at least one of materials forming said layers (col. 3, line 30-47, a first plate 1 made of a first kind of synthetic resin which can store up the heat of a laser beam; can store up (absorb) most of the heat of the total amount of the laser beam);

- generating condensed optical beams within said bonding elements or close to a tip of said bonding elements intended to be in contact with a second layer of said layers (fig. 3-6, 1, 2 –layers; 4-laser, 41-lens, F1);

- heating and melting said bonding elements and/or said second layer by high-intensity focal spots formed by said generated optical beams (col. 4, line 3-23, When the outer surface of the second plate 2 is exposed to the laser beam, the second plate 2 transmits the laser beam, and the first plate 1 stores up the heat of the laser beam. As a result, the first contact surface 11 of the first plate 1 and the second contact surface 21 of the second plate 2 are melted by the heat which is stored up in the first plate 1. The laser beam concentrates on a plurality of spots which are located on the first contact surface 11 of the first plate 1 and the second contact surface 21 of the second plate 2, and the laser beam melts a plurality of the spots);

- maintaining said layers into a mutual position until bonding of said layers (col. 5, line 2-21, stopping irradiation by the laser beam; cooling the first plate 1 and the second plate 2, leaving the plurality of the projections of the first contact surface 11 of the first plate 1 engaged securely with the plurality of the recesses of the second contact surface 21 of the second plate 2. Therefore, by this process, the first kind of synthetic resin can be securely joined to the second kind of synthetic resin).

Regarding Claim 2, Nakamata teaches the method of claim 1, wherein said bonding elements form a patterned microstructure on the surface of said layer (figs. 3-6, 1, 2 –layers; projections between 1 and 2).

Regarding Claim 5, Nakamata teaches the method of claim 1, wherein said layers are made of the same material (col. 3, line 45 -60, the first kind of synthetic resin may be polypropylene resin; the second kind of synthetic resin…, and preferably is polypropylene resin).

Regarding Claim 6, Nakamata teaches the method of claim 1, wherein said layers are made of distinct materials (figs. 6-7, 1, 2; col. 5, line 22-25, FIG. 6 and FIG. 7 show a fifth step of a second embodiment of a process according to the invention for joining different kinds of synthetic resins).

Regarding Claim 7, Nakamata teaches the method of any preceding claim 1, wherein a material of said first layer which surface is provided with bonding elements belongs to the group comprising plastics and thermoplastics (col. 3, line 45 -60, the first kind of synthetic resin may be polypropylene resin; the second kind of synthetic resin…, and preferably is polypropylene resin).

Regarding Claim 8, Nakamata teaches the method of claim 7, wherein a material of at least one of said two layers comprises absorptive dyes or pigments (col. 3, line 45-47, the first kind of synthetic resin may be polypropylene resin which includes carbon black as an additive).

Regarding Claim 10, Nakamata teaches the method claim 1, wherein bringing said layers into a mutual position according to an intended use is performed after heating and melting said bonding members (col. 5, line 2-21, stopping irradiation by the laser beam; cooling the first plate 1 and the second plate 2, leaving the plurality of the projections of the first contact surface 11 of the first plate 1 engaged securely with the plurality of the recesses of the second contact surface 21 of the second plate 2. Therefore, by this process, the first kind of synthetic resin can be securely joined to the second kind of synthetic resin).

Regarding Claim 12, Nakamata teaches the method claim 1, wherein it also comprises cooling down a surface of said first layer opposite to said surface provided with said bonding elements (col. 5, line 2-21, stopping irradiation by the laser beam; cooling the first plate 1 and the second plate 2, leaving the plurality of the projections of the first contact surface 11 of the first plate 1 engaged securely with the plurality of the recesses of the second contact surface 21 of the second plate 2. Therefore, by this process, the first kind of synthetic resin can be securely joined to the second kind of synthetic resin).

Regarding Claim 13, Nakamata teaches the method of claim 1, wherein it also comprises pre-heating at least said surface provided with said bonding elements (col. 5, line 40-44, the styrene acrylonitrile copolymer can store up most of the heat of the total amount of the laser beam; --the process of store up the heat before the melting can be considered as a pre-heating process).

Claims 1, 3-4, 9, 11 and 14-15 are rejected under 35 U.S.C. 103 as being unpatentable over Momose et al (US 2012/0266985) (hereinafter Momose ‘985) in a view of Momose et al (WO 2012081584) (hereinafter Momose ‘584).

Regarding Claim 1, Momose ‘985 teaches a method of bonding layers of dielectric materials (abstract; figs. 3, 12(A,B), comprising: 

- providing a surface of at least one of said layers with microscale- and/or nanoscale-size bonding elements forming contact points of said layers (fig. 12(A,B), 1, 2—layers; 30-- bonding elements; fig. 17(A, B), shows 30 having dimensions of 0.15 mm, 0.3 mm which are in few hundred micrometers); 

- bringing said layers into a mutual position according to an intended use (fig. 12(A, B), 1, 2, 30, 31, 32); 

- illuminating a first layer of said layers whose surface is provided with bonding elements by an incident electromagnetic wave (fig. 3, 1, 2, light applied for welding; ¶[0072], line 1-13, First and second substrates 1 and 2 are bonded to each other by welding with light (a laser beam…));
the propagation direction of which forms an angle comprised between 70° and 110° with said first layer (fig. 3, 1, 2, and light applied for welding), and 
whose wavelength is selected depending on an absorption spectrum of at least one of materials forming said layers (¶[0072], line 1-13, a light-absorbing first substrate 1 and a light-transmitting second substrate 2 bonded onto first substrate 1); 

- generating condensed optical beams within said bonding elements or close to a tip of said bonding elements intended to be in contact with a second layer of said layers (fig. 3, 1, 2, and light applied for welding; fig. 12(A, B), 1, 2, 30, 31, 32; ¶[0072], line 1-13, First and second substrates 1 and 2 are bonded to each other by welding with light (a laser beam…));

- heating and melting said bonding elements and/or said second layer by high-intensity optical beams (fig. 3, 1, 2, and light applied for welding; fig. 12(A, B), 1, 2, 30, 31, 32);

- maintaining said layers into a mutual position until bonding of said layers (fig. 25B, 1, 2, 31, 32; --after bonding the substrates to each other).

But Momose ‘985 does not specifically disclose that wherein heating and melting said bonding elements and/or said second layer by high-intensity focal spots formed by said generated optical beams.

However, Momose ‘584 teaches a method of bonding layers (abstract; figs. 3-4), wherein heating and melting said bonding elements and/or said second layer by high-intensity focal spots formed by said generated optical beams (abstract, line 1-8, manufacturing method comprising: a step in which a light-absorbing second substrate is disposed on the recess-containing surface of a light-transmitting first substrate that has a recess formed in one surface; and a step in which said first substrate and second substrate are welded together by shining light from the first-substrate side. Said manufacturing method manufactures a microchip wherein at least a portion of light shined towards the abovementioned recess is focused on the area where the first substrate and second substrate are bonded to each other).

Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Momose ‘985  by the method of Momose ‘584 for the purpose to prevents or reduces deformation and has excellent adhesion between substrates (page 4, line 5-11).

Regarding Claim 3, Momose ‘985  - Momose ‘584 combination teaches that the method of claim 1, wherein said bonding elements have a form of pillars and/or ribs (figs, 17(A, B) and 18-23, 30, as disclosed in Momose ‘985).

Regarding Claim 4, Momose ‘985  - Momose ‘584 combination teaches that the method of claim 1, wherein a dimension of said bonding elements in the direction of said incident electromagnetic wave is targeted to be between half a wavelength of said incident electromagnetic wave and a few wavelengths of said incident electromagnetic wave (¶[0107], line 1-6, a laser beam having a wavelength of about 0.8 to 1.1 µm and power of about 10 to 1000 W can be employed as the light; fig. 17(A, B), shows 30 having dimensions of 0.15 mm, 0.3 mm which are in few hundred micrometers, as disclosed in Momose ‘985).

Regarding Claim 9, Momose ‘985  - Momose ‘584 combination teaches that the method of any preceding claim 1, wherein it also comprises providing a surface of at least one of said layers with engraved microfluidic channels (see figs. 12(A, B), channels in substrate 1, as disclosed in Momose ‘985).

Regarding Claim 11, Momose ‘985  - Momose ‘584 combination teaches that the method of claim 1, wherein, when bringing said layers into a mutual position according to an intended use, said layers are placed into direct contact between two optically transparent plates (¶[0125], line 1-11, the first substrate, including sites irradiated with detection light in optical measurement, is preferably formed by a transparent substrate. The second substrate, which may be formed by either a transparent substrate or an opaque substrate, as disclosed in Momose ‘985).

Regarding Claim 14, Momose ‘985  - Momose ‘584 combination teaches that the method of claim 1, wherein providing a surface of at least one of said layers with microscale- and/or nanoscale-size bonding elements is performed by molding or wet embossing said surface (¶[0023], line 1-10, including a molding step of molding a first substrate having a recess portion divided by a partition wall on at least a first surface, as disclosed in Momose ‘985).

Regarding Claim 15, Momose ‘985  - Momose ‘584 combination teaches that the method of claim 1, wherein said bonding elements have a conical shape, wherein their dimensions are selected so that the condensed optical beams are generated close to but above the tip of said bonding elements intended to be in contact with the other layer (fig. 4(b) and fig. 5(b), 410, as disclosed in Momose ‘584), and wherein said layer whose surface is provided with bonding elements is made of a material which has lower losses and/or a higher melting temperature than a material of the other layer (fig. 12(A,B), 2- light-transmitting second substrate, as disclosed in Momose ‘985).

Examiner’s Note
Regarding the references, the Examiner cites particular figures, paragraphs, columns and line numbers in the reference(s), as applied to the claims above. Although the particular citations are representative teachings and are applied to specific limitations within the claims, other passages, internally cited references, and figures may also apply. In preparing a response, it is respectfully requested that the Applicant fully consider the references, in their entirety, as potentially disclosing or teaching all or part of the claimed invention, as well as fully consider the context of the passage as taught by the reference(s) or as disclosed by the Examiner.

Conclusion
Any inquiry concerning this communication or earlier communication from the examiner should be directed to Jie Lei whose telephone number is (571) 272 7231. The examiner can normally be reached on Mon.-Thurs. 8:00 am to 5:30 pm.
If attempts to reach the examiner by the telephone are unsuccessful, the examiner's supervisor, Thomas Pham can be reached on (571) 272 3689.The Fax number for the organization where this application is assigned is (571) 273 8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published application may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Services Representative or access to the automated information system, call 800-786-9199(In USA or Canada) or 571-272-1000.  


/JIE LEI/Primary Examiner, Art Unit 2872